ORIGINAL                                        05/04/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                      Case Number: DA 21-0516


                                      DA 21-0516
                                                           RUED
THERMAL DESIGN, INC., a Nebraska Corporation,

                                                       Bowen C.reenwooci
           Plaintiff and Appellee,                   Clerk of Supreme Court
                                                        State nf Montana

     v.

MARK DUFFY, an individual; PAM DUFFY, an
individual; CENTRL COPTERS, INC., a Montana
corporation,                                                MAY 0 it 2022
                                                         Bowen Greenwood
                                                       Clerk of Suprerne Court
                                                          State of tviontana
           Defendants and Appellants,

STEVE THORSON, an individual, d/b/a TNT
Building Systems, a general partnership; TRAVIS
THORSON, an individual, d/b/a TNT Building
Systems, a general partnership; STEEL CONCEPTS,
LLC, an Idaho limited liability company; and STEVE
LARSON, an individual,

           Defendants.
                                                        ORDER

MARK and PAM DUFFY, a married couple and
CENTRAL COPTERS, INC.,

           Counterclaim Plaintiffs,

     v.

THERMAL DESIGN, INC., a Nebraska corporation,

           Counterclaim Defendants.


MARK and PAM DUFFY, a married couple, and
CENTRAL COPTERS, INC.,

           Crossclaim Plaintiffs,

     v.
STEVE THORSON, an individual, d/b/a TNT
Building Systems, a general partnership; MAVIS
THORSON, an individual, d/b/a TNT Building
Systems, a general partnership,

            Crossclaim Defendants.




     This Court reviews briefs to ensure compliance with Rules 10, 11 and 12 of the
Montana Rules of Appellate Procedure. After reviewing Steve and Travis Thorson's
response brief filed on May 4, 2022, this Court has determined that the brief does not
comply with the Rules and must be resubmitted.
       Although we liberally construe pro se pleadings and hold them to a less stringent
standard than formal pleadings drafted by lawyers, Thorsons' response brief is missing
several features that make it fail to meet the minimal requirements for filing.
       The cover page of the brief must include the names and contact information for all
the parties' counsel and identify who that counsel represents. Thorsons' cover sheet
needs to include this contact information for the other parties' counsel. See M. R. App..
P. 11(6)(b)(v).
      Copies of all papers filed must also be served on all other parties to the appeal.
Without a certificate of service, this Court is unable to determine whether the other
parties and their counsel received copies of Thorsons' Response Brief. Thorsons need to
serve their response brief on the counsel for the other parties in this case and attach a
certificate of service to their corrected filing. See M. R. App.. P. 10(2).
        The statement of the facts in the brief must reference the record from the case
below, and the argument must contain references to supporting authority. Thorsons' brief
contains no reference to the record and no citation to legal authority, and their revised
 brief should correct this to the extent possible. See M. R. App. P. 12(1)(d)-(g).
        The requirements for formatting and content of Supreme Court briefs are
 explained in the Civil Appellate Handbook, which the Court will provide for Thorsons'
                                           2
 guidance in revising their opening brief.
        Finally, we note that while Steve and Travis Thorson may appear in this
                                                                                  matter on
 behalf of themselves as individuals, they may not represent the intere
                                                                        sts of TNT Building
 Systems as a general partnership. Corporations and partnerships may
                                                                     appear only by an
 attorney and not through individual members.
       Therefore,
       IT IS ORDERED that the signed original and seven copies of the
                                                                        referenced brief
be returned for revisions necessary to comply with the specified
                                                                 Rules;
       IT IS FURTHER ORDERED that a signed original and seven copie
                                                                                    s of the
revised brief ordered herein be filed within ten (10) days of the date
                                                                       of this Order with the
Clerk of this Court and that one copy of the revised brief be serve
                                                                       d on each counsel of
record; and
       IT IS FURTHER ORDERED that the times for any subsequent briefi
                                                                            ng contained
in M. R. App. P. 13 shall run from the date of filing of the revised
                                                                     brief.
       The Clerk of this Court is directed to mail a true copy of this Order
                                                                                to Steve
Thorson and Travis Thorson, to mail Thorsons a copy of this Cour
                                                                     t's Civil Appellate
Handbook, and to mail a true copy of this Order to all counsel upon
                                                                    whom the brief was
served and counsel of record.
      DATED this 4th day of May, 2022.

                                                        For the Court,




                                                       By
                                                                      Justi e




                                             3